The election of Jairas Ware and Jacob Mann, members returned from the town of Wrentham, was controverted by Moses Whitney and others, on the ground, that it did not appear that they, or either of them, had a majority of the votes given in at the election.3
The following are the facts in this case, as they appear by the report of the committee on elections4:—
The meeting for the choice of representatives was legally convened, and it was voted to send two members. The selectmen called for the votes to be brought in, on a single piece of paper. Some persons gave in votes with two names on one piece of paper; some gave in two separate votes, with one name on each; and some gave in one vote, with one name thereon. After the votes were received by the selectmen, and before they were counted, those having two names upon them were cut in two, which prevented the selectmen from ascer*71taining the number of voters. The selectmen stated the whole number of votes to be 368 (although it was certain that not nearly so great a number of persons was present), and that 93 made a choice. From a copy of the record of the proceedings at the town-meeting, it appeared that Jairus Ware had 130 votes, Jacob Mann, 124, George Hawes, 104, and that there were 10 scattering votes.
The committee reported that they were of opinion, upon these facts, that the election was void.
The report was made at the June session,1 and from thence referred to the January session, at which it was debated and agreed to.2

 30 J. H. 10.


 Same, 62.


 30 J. H. 62.


 Same, 184.